Citation Nr: 0412712	
Decision Date: 05/17/04    Archive Date: 05/25/04

DOCKET NO.  03-11 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
headaches.

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for an 
eye disability claimed as decreased vision.

3.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
prolonged menses.

4.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
systemic disorder claimed as internal bleeding.

5.  Entitlement to service connection for a memory disorder.

6.  Entitlement to service connection for residuals of a 
right knee injury.

7.  Entitlement to service connection for residuals of a left 
knee injury.

8.  Entitlement to service connection for a heart murmur.

9.  Entitlement to service connection for scar, left lung.

10.  Entitlement to service connection for pes planus.

11.  Entitlement to service connection for chronic 
obstructive pulmonary disease.

12.  Entitlement to service connection for residuals of 
surgery of the left neck to include arthritis/bursitis.

13.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

14.  Entitlement to service connection for insomnia.

15.  Entitlement to service connection for residuals of back 
injury.

16.  Entitlement to service connection for residuals of a 
left hip injury.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

A. Hinton, Counsel






INTRODUCTION

The veteran served on active duty from July 1981 to July 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Jackson, Mississippi (RO).  That rating decision denied the 
appellant's application to reopen claims of entitlement to 
service connection for headaches, an eye disability claimed 
as decreased vision, prolonged menses, and a systemic 
disorder claimed as internal bleeding.  That rating decision 
also denied service connection for the twelve claimed 
disorders indicated in the issues of entitlement to service 
connection listed above. 

In addition to the evidence summarized below, additional 
private medical records were received in June and December 
2003 and have not been reviewed by the RO.  The veteran did 
not provide a waiver of prior RO review of these records, 
however, and this matter is addressed in the Remand part of 
this decision in connection with the twelve issues listed 
above pertaining to entitlement to service connection.


FINDINGS OF FACT

1.  In a December 1984 rating decision, the RO denied the 
appellant's claims of entitlement to service connection for 
headaches, an eye disability, prolonged menses, and a 
systemic disorder; the appellant was provided notice of the 
decision and of her appellate rights, but she did not file a 
notice of disagreement.
 
2.  Evidence added to the record since the December 1984 
rating decision that denied the appellant's claims of service 
connection for headaches, an eye disability, prolonged 
menses, and a systemic disorder, was not previously submitted 
to VA decision makers, and is so significant that it must be 
considered in order to fairly decide the merits of the case 
with respect to those claims.


CONCLUSION OF LAW

1.  The RO's unappealed December 1984 decision, which denied 
the veteran's claims of service connection for headaches, an 
eye disability, prolonged menses, and a systemic disorder, is 
final with respect to those claims.  38 U.S.C. § 4005 (West 
1983); 38 C.F.R. §§ 19.129, 19.192 (1983).
 
2.  Evidence received since the December 1984 rating decision 
is new and material; the claims of entitlement to service 
connection for headaches, an eye disability, prolonged 
menses, and a systemic disorder, are reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA and Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and codified 
as amended at 5102, 5103, 5106 and 5107 (West Supp. 2001)) 
redefined VA's duty to assist an appellant in the development 
of a claim. Guidelines for the implementation of the VCAA 
that amended VA regulations were published in the Federal 
Register in August 2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).   

With respect to the "new and material" issues, the Board 
notes that the provisions of 38 C.F.R. § 3.156(a) regarding 
new and material claims were amended effective August 29, 
2001.  These amendments are effective only on claims received 
on or after August 29, 2001, and are, thus, not relevant in 
the instant case.  See 66 Fed. Reg. 45620-45632 (August 29, 
2001).  Also, because this decision effects a grant-
reopening of the claims-of the benefits sought on appeal, 
appellate review may be conducted without prejudice to the 
veteran, Bernard v. Brown, 4 Vet. App. 384 (1993), and it is 
unnecessary to further analyze the impact of recent changes 
to the regulations defining VA's duty to assist.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  

II.  Background

Prior to the veteran's period of active service, there are 
service medical records associated with the veteran's 
participation in ROTC.  The report of a medical examination 
in February 1979 associated with the veteran's ROTC 
participation contains findings for distance vision, of 20/60 
corrected to 20/20 for both eyes.  That report noted that the 
veteran can distinguish vivid red and green. That report 
contains a diagnosis of astigmatism, both eyes. 

The report of a June 1980 medical history associated with the 
veteran's ROTC participation shows that she reported that she 
had had dizziness or fainting spells, eye trouble, cramps in 
her legs, broken bones, and had a change in menstrual 
pattern.  That report further summarized the veteran's 
medical history as follows.  She had dizziness in April due 
to anemia, with low blood pressure sequelae since then.  She 
had a history of a right eye injury at age nine or ten years 
old, with redness for two weeks, and now decreased visual 
acuity.  She had cramps in her legs during swimming.  She 
broke her right arm at age seven.  She had irregular menses 
without incapacitation.

A consultation sheet dated in June 1980 shows that veteran 
was seen for complaints of anemia with dizziness and low 
blood pressure by history in April 1980.  The provisional 
diagnosis was possible anemia.

The veteran was seen in July 1980 for complaints of 
intermittent dizziness for one week, chest pains for three 
weeks, and shortness of breath.  She complained of 
hyperventilating about five times since coming to camp.  The 
assessment at that time was heart disorder.

The report of medical history in February 1981 shows that the 
veteran reported that she had had a change in menstrual 
pattern.  At that time she reported that she had no 
complaints.  The report of medical examination at that time 
shows that on examination the clinical evaluation was normal 
for all systems and parts except for the feet.  With respect 
to the feet, the report contains a diagnosis of pes planus, 
asymptomatic.  Distant vision was 20/70 corrected to 20/20 in 
the right eye, and 20/100 corrected to 20/20 in the left eye.

Service medical records include the report of a November 1981 
eye consultation report, which shows that the veteran's 
vision with correction was 20/40 in the right eye and 20/25 
in the left eye.  The report contains a diagnosis of normal 
ocular health.

The veteran was seen in January 1982 for complaints assessed 
as a viral upper respiratory infection.  She was also seen in 
January 1982 for an abscess of the back of the neck, which 
was draining.  She was seen in February 1982 for follow-up 
treatment of the abscess. 

The veteran was seen in July 1982 for complaints of a three 
to four year history of "tension migraine," now with 
frontal headaches, irregular menses, treated well with pain 
medication.  The impression at that time was migraine 
headache.

The veteran was seen in September 1982 for complaints of 
severe menstrual cramps secondary to menstrual cycles.  On 
the reverse side of that record there is an undated record of 
medical care showing that the veteran reported a three to 
four year history of occasional intense infrequent headaches.  
She presently reported complaints of irregular periods of low 
back pain.  At that time, the assessment was tension 
migraine, and irregular menstrual periods.

The veteran was seen in July 1983 for complaints assessed as 
abdominal cramps probably secondary to increased stool, which 
could be early appendicitis.

In August 1983 she was seen for multiple complaints including 
fainting spells, dizziness, loss of appetite, nervousness, 
edgy, temperamental, cramping, and swelling.  The impression 
at that time was urinary tract infection.  She was seen the 
following day that month for complaints of pain.  The 
assessment at that time was musculoskeletal pain.

The veteran was seen in September 1983 for complaints of pain 
in the first and second metatarsal area, plantar aspect of 
the right foot beginning after having danced a lot.  At that 
time, X-rays were negative for fracture.  The assessment was 
planter fasciitis.

During gynecologic examination in May 1984, the assessment 
summary was essentially normal examination.

The veteran was seen in May 1984 for complaints of bilateral 
twitching of the eyes, more on the right side, with burning, 
itching and twitching.  The assessment then was allergic 
rhinoconjunctivitis.

The veteran was seen later in May 1984 for complaints of a 
very irregular cycle, which began May 14th and presently (May 
23) was still bleeding.  At that time, the assessment was 
slightly decreased hematocrit secondary to menstrual 
bleeding.

The veteran was seen in June 1984 for a fungal infection on 
the neck.  She was seen in July 1984 for treatment of two to 
three days of significant break through bleeding.  She was 
seen later in July 1984 for evaluation of an urinary tract 
infection.

During a July 1984 separation examination, the veteran 
reported a medical history, including that she had had 
dizziness or fainting spells, eye trouble, head injury, 
cramps in her legs, recent gain or loss of weight, and foot 
trouble.  On examination, evaluation was normal for all 
systems and parts of the body.  Distance vision was 20/70, 
bilaterally, corrected to 20/10 on the right and 20/15 on the 
left.  Near vision was 20/100, bilaterally, corrected to 
20/15, bilaterally.  The examination report noted an interval 
history of prolonged menses, and the summary of defects and 
diagnoses noted menometromegia.

A later July 1984 service medical record of care shows that 
the veteran was seen for complaints of lumps in the pubic 
area, and complaints of itching/burning on urination.  She 
also complained of migraine headaches with diarrhea for four 
days.  The assessment was urinary tract infection, resolving 
with cramp and nodes.

During a November 1984 VA examination, the veteran complained 
of the following.  She had post-menstrual symptoms, water 
weight gain together with headaches and increased weight.  
She had no menstrual cycle for the past four months.  She had 
spurts of blurred vision and memory loss for short periods of 
time.  She had sensitivity around the vaginal area, irritated 
more by exercise, and she had discoloration of her 
fingernails.  

The examiner listed the veteran's complaints as follows.  The 
veteran had had lumps in the pubic area, and also on her 
abdomen and in the bladder area, which have disappeared.  She 
had a urinary tract infection, which had disappeared and was 
no longer present.  She no longer had prolonged menses and 
presently she had developed amenorrhea, which she has had for 
four months, and she was not presently pregnant.  She had 
headaches, which grow worse when she becomes tense and 
nervous.  She had tendonitis in her knees and feet, but this 
had disappeared and did not bother her anymore.  She had had 
lumps in her neck, which were surgically removed and did not 
bother her anymore.  She definitely had "systemic 
physiological dysfunction," and she was going to be seen by 
a psychiatrist.  She was to be seen by an eye doctor for an 
eye problem and by a gynecologist for gynecological problems.

In connection with the November 1984 VA examination, a 
November 1984 psychiatric examination report shows that the 
veteran was examined with respect to systemic physiologic 
dysfunction, to evaluate for the possible presence of any 
psychiatric disorder.  The veteran reported that she had been 
harassed and hit by troops under her command during service.  
After examination, the diagnostic impression was adjustment 
disorder with mixed emotional features, now mild and 
resolving.  Under Axis III, the impression was history of 
migraine headaches.  

In connection with the November 1984 VA examination, a 
November 1984 OB-GYN examination report shows that the 
veteran complained of oligomenorrhea.  After examination, the 
impression was oligo-ovulation, chronic, possible polycystic 
ovarian disease.

In connection with the November 1984 VA examination, a 
November 1984 eye examination report shows that the veteran's 
vision was 20/200 corrected to 20/20 in the right eye, and 
20/100 corrected to 20/20 in the left eye.  The report 
contains an assessment of normal eye examination.  

After completion of the November 1984 VA examination, the 
report contains diagnoses of (1) pubic lumps in pubic area 
and abdomen, historical not found, (2) bladder and urinary 
infections, historical not found, (3) prolonged menses, 
historical not found, and (4) amenorrhea present for the past 
four months (see gynecological consult).

The factual background contained in evidence received since 
December 1984 is summarized in Section III below.

III.  Application to Reopen Claims Based on New and Material 
Evidence

The record shows that in December 1984, the RO denied service 
connection for headaches, an eye disability, prolonged 
menses, and a systemic dysfunction.  Respectively, the 
determinations in that decision were made on the basis that 
(1) headaches, variously diagnosed as tension or migraine, 
were not incurred in or aggravated by service; (2) eye 
pathology not shown by evidence of record, and defective 
visual acuity was constitutional or developmental abnormality 
and not a disability under pertinent law; (3) irregular 
menses is a constitutional or developmental abnormality, and 
there was no evidence showing the condition was aggravated by 
service; and (4) systemic dysfunction was not shown by the 
evidence of record.  

The evidence of record at the time of the December 1984 
rating decision consisted of the medical records discussed in 
the previous section and a DD Form 214 showing active service 
from July 1981 to July 1984.

The veteran did not initiate an appeal by filing a notice of 
disagreement with respect to the December 1984 rating 
decision, which therefore became final.  38 U.S.C. § 4005; 
38 C.F.R. §§ 19.129, 19.192 (1983).

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  

In July 2000, the veteran applied to reopen the previously 
denied claims for service connection for headaches, an eye 
disability claimed as decreased vision, prolonged menses, and 
a systemic dysfunction claimed as internal bleeding.  As 
defined by the regulation in effect when the veteran filed 
her application to reopen those claims, new and material 
evidence meant evidence not previously submitted to agency 
decision makers, which bore directly and substantially upon 
the specific matter under consideration, which was neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled was so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).  

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  There was no requirement, however, 
that in order to reopen a claim, the new evidence, when 
viewed in the context of all the evidence, both new and old, 
created a reasonable possibility that the outcome of the case 
on the merits would be changed.  Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998) (expressly rejecting the standard for 
determining whether new and material evidence had been 
submitting sufficient to reopen a claim set forth in Colvin 
v. Derwinski, 1 Vet. App. 171 (1991)).  Instead, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit), reviewing the history of former section 38 C.F.R. 
§ 3.156(a), including comments by the Secretary submitted at 
the time the regulation was proposed, concluded that the 
definition emphasized the importance of a complete record 
rather than a showing that the evidence would warrant a 
revision of a previous decision.  Id. at 1363.

In this regard, the Board reiterates that the VCAA is 
effective November 9, 2000, with the exception of the 
amendment to 38 C.F.R. § 3.156(a), which is effective August 
29, 2001.  66 Fed. Reg. 45,620, 45,629.  The amended 
definition of new and material evidence, codified at 
38 C.F.R. § 3.156(a) (2003), is not liberalizing and applies 
only to claims to reopen a finally decided claim received on 
or after August 29, 2001.  66 Fed. Reg. 45,620, 45,629; see 
also Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334, 1353 (Fed. Cir. 2003).  It does not 
apply to the veteran's petition to reopen because the veteran 
filed it at the RO in July 2000, prior to the effective date 
of the amendment of 38 C.F.R. § 3.156(a).

The evidence associated with the claims folder since the 
December 1984 rating decision includes service personnel 
records, service medical records, private and VA medical 
records, published articles, photos, and statements from the 
veteran.  The evidence received since December 1984 includes 
the following:  Service personnel records include records 
pertaining to performance and an incident in service.  
Service department records not previously of record include 
(civilian) treatment records in the late 1980's which include 
assessments of retinal hole, optic and ocular migraine, 
vitreous detachment, strain right leg, and dizzy spells 
secondary to non-optimal physical fitness.  In August 1986 
the veteran was seen for complaints of seeing dark spots and 
circles from the left eye for two weeks.  She had headaches 
occasionally accompanying the problem.  The assessment was to 
rule out migraine versus scotoma.  When seen in September 
1986 for a follow-up, she complained of a worsened condition 
in which she saw circles from both eyes and at times like a 
flash.  She had difficulty reading.  At that time, the 
assessment was (1) retinal hole, (2) optic migraine, and (3) 
vitreous detachment.  She was seen again in March 1987.  At 
that time the assessment was rule out ocular migraine, and 
menstrual abnormalities.

The report of an eye examination in April 1987 shows vision 
was corrected to 20/20 bilaterally, and contains a diagnosis 
of myopia and astigmatism, bilaterally.

The report of a July 1988 examination noted findings of a 
grade 2/6 intermittent systolic murmur, and C-section scar, 
midline.  At that time, distance vision was 20/200 and 20/400 
in the right and left eyes, respectively, corrected to 20/20, 
bilaterally.  That report noted that a pelvic examination and 
Pap smear in April 1988 were normal.  At that time, the 
veteran reported that she had had a change in menstrual 
pattern.

Service medical records include a June 1990 report of 
echocardiogram.  The report contains a conclusion of 
essentially normal echocardiogram without clear evidence of 
valvular heart disease.

Service medical records in the 1990's include reports of 
medical examination in November 1991 and September 1996, and 
other records showing treatment.  These records show that 
pertinent clinical evaluations in November 1991 were normal 
except that there was a midline hypogastric abdominal scar.  
In September 1996, this was noted as a midline surgical scar, 
C-section.  The report noted that the breasts were without 
masses.  An associated gynecological examination assessment 
was normal examination.  Both examination reports show that 
distant vision was corrected to 20/20 bilaterally.  A 
December 1994 pathology report contains findings of fatty 
tissue without grossly identifiable tumor or cyst, and a 
diagnosis of clinical mass, left breast.  The report of an 
August 1999 chest X-ray showed that the heart was not 
enlarged, the lungs were clear, and diaphragm was in normal 
position.  Calcified lymph nodes were overlying the left 
hilar region and there was a left upper lobe calcified 
pulmonary nodule.  The opinion was that there was a healed 
granulomatous disease.  An August 1999 EKG record contains a 
summary of normal EKG.

Private medical records include reports of mammogram and Pap 
smear testing in October 1999, which were negative for 
cancer.  A November 1999 report of spirometry contains an 
interpretation of abnormal pattern consistent with mild 
obstructive disease. A November 1999 examination report 
contains a diagnosis that a pulmonary function test revealed 
mild obstructive disease, noting the veteran was a non-
smoker, and no asthma.

Private medical records in December 2000 include a pulmonary 
function test report containing an interpretation of moderate 
chest restriction, and a radiology report containing an 
impression of normal chest, and regarding the right knee, no 
significant bone or joint abnormality seen, examination is 
within normal limits.  

Private medical records include a December 2000 report of an 
evaluation for migraine headaches, arthritis and chronic 
obstructive pulmonary disease.  That report shows that vision 
acuity by Rosenbaum Pocket Vision Screener at 14 inches 
without glasses was 20/30 bilaterally, and with glasses 20/20 
bilaterally.  Visual acuity by chart at 20 feet without 
glasses was 20/70 bilaterally, and with glasses was 20/20, 
bilaterally.

That report concludes with an overall impression of (1) 
migraine headaches, (2) generalized arthritis and 
arthralgias, (3) breathing problems, (4) bilateral pes 
planus, (5) plantar warts, (6) history of chronic anemia, (7) 
bilateral hallux valgus deformity, and (8) sinus bradycardia.

VA reports show that CT and MRI examination of the head were 
conducted in February and December 2001, respectively, to 
examine for head injury in January 1984 resulting in 
migraines.  The CT report  noted findings of no abnormalities 
demonstrated and the MRI report noted the brain demonstrated 
no abnormal signal and the ventricles were normal in size; 
the sella appeared at least partially empty and there was a 
small amount of mucosal thickening involving a few of the 
ethmoid air cells.

VA and private treatment records in 2002 and 2003 show 
treatment for various complaints and conditions.  These 
records include assessments and/or impressions of hirsutism; 
abnormal prolactin level, only marginally abnormal; 1.3 cm 
solid nodule within the lower pole of the left thyroid lobe, 
probably an adenoma, otherwise, normal thyroid ultrasound; 
normal EMG of the right upper and lower extremities without 
neurophysiologic evidence for neuro-muscular disease; cervix 
(smear) diagnosis of acute inflammation; cervix (smear) 
diagnosis of within normal limits; no evidence of neuro-
muscular disease; headaches - migraine; yeast vaginitis; no 
evidence (mammogram) of malignancy; and "improved since 
stopping Imitrex - less shortness of breath."

A March 2003 VA progress note shows that twenty-one systems 
and parts of the body were evaluated.  Systems evaluated 
included general, head, eyes, ophthalmoscopic, abdomen, 
genitalia, and neurologic.  That note contains an initial 
physical clinical evaluation of normal for each of these, 
except for eyes, which was abnormal with a notation 
indicating the veteran required glasses.  

Private medical records in February and March 2003 show that 
a mammogram of the breast was negative for evidence of 
malignancy, a Pap smear was negative for malignancy, and 
cytologic diagnosis was negative for intraepithelial lesion 
or malignancy.

The veteran has provided published material addressing 
different conditions, including (1) manifestations of thyroid 
hormone dysfunction, (2) Imitrex side effects, (3) 
fibromyalgia, and (4) brain damage, respiratory disorder. 

Analysis

Regarding the four claimed disorders for which the veteran 
has applied to reopen claims, the additional records and 
documents are for the most part new since, with a few 
exceptions, they were not previously submitted.  With respect 
to each of the claimed disorders, the new evidence, moreover, 
is material for the following reasons.  
 
Headaches

At the time of the December 1984 rating decision, the 
veteran's claim for service connection was denied on the 
basis that headaches, variously diagnosed as tension or 
migraine, were not incurred in or aggravated by service.  

The new evidence is material for the following reasons.  
First, the additional evidence includes the assessment of 
optic or ocular migraine, and rule out migraine versus 
scotoma.  These records in August and September 1986 show 
that the veteran associated her headaches with manifestations 
of eye disability, and also contain assessments of eye 
pathology, retinal hole and vitreous detachment.  Most 
recently, private medical records include an impression of 
migraine headaches.  Also, VA treatment reports include 
records of CT and MRI examinations of the head in February 
and December 2001, respectively, to examine for head injury 
in 1984 which the veteran reported resulted in migraines.  

Thus new and material evidence has been presented with 
respect to the headaches claim.  There is additional evidence 
not previously submitted, which bears directly and 
substantially upon the specific matter under consideration in 
that it addresses the issue of nexus.  The new evidence is 
not cumulative or redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Further, the  new evidence 
contributes to a more complete picture regarding the 
veteran's claimed eye disability.

Eye Disability Claimed as Decreased Vision

At the time of the December 1984 rating decision, the 
veteran's claim for service connection was denied on the 
basis that eye pathology was not shown by the evidence of 
record, and defective visual acuity was a constitutional 
developmental abnormality and not a disability under 
pertinent law.  

The evidence received since then include assessments of 
retinal hole, optic migraine, and vitreous detachment.  The 
additional evidence also provides results of visual acuity 
testing.  This new evidence is material as it bears directly 
and substantially upon the specific matter under 
consideration in that it contains evidence of eye pathology 
not previously diagnosed, and thereby addresses the issue of 
whether there was eye pathology which was not a 
constitutional developmental abnormality.  Further, the  new 
evidence contributes to a more complete picture regarding 
etiology of the veteran's claimed eye disability.

Prolonged Menses, and Systemic Disorder Claimed as Internal 
Bleeding

These two claimed disabilities are addressed together as the 
factual backgrounds overlap and the claimed pathologies have 
a logical relationship.  At the time of the December 1984 
rating decision, the veteran's claim for service connection 
for prolonged menses was denied on the basis that the 
veteran's irregular menses were a constitutional or 
developmental abnormality.  Her claim for service connection 
for a systemic disorder was denied on the basis that a 
systemic dysfunction was not shown by the evidence of record.  

The evidence received since then includes evidence from 
pelvic, gynecological, and genitalia examination, Pap smear 
and cervical test findings.  Diagnoses included a cervix 
(smear) diagnosis of acute inflammation, and yeast vaginitis.  
The evidence since December 1984 is not redundant of previous 
evidence, and in combination with prior evidence, provides a 
more complete picture regarding the nature of the veteran's 
claimed prolonged menses and systemic disorders.  The 
additional records also provide diagnoses not previously of 
record, which thereby address the issue of whether the 
veteran's irregular menses were a constitutional 
developmental abnormality, and whether there is a systemic 
disorder claimed as internal bleeding.  

Conclusion

With respect to the four claimed disorders for which the 
veteran is attempting to reopen claims, there is evidence not 
previously submitted which bears directly and substantially 
upon the specific matters under consideration.  That evidence 
is not cumulative or redundant of evidence available in 
December 1984, and by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the four 
claims.

Moreover, even though the new evidence may not eventually 
convince VA to alter its rating decision, the new evidence 
provides a more complete picture of the circumstances 
surrounding the origin of each of the four claimed 
disabilities. 

Thus, the Board finds that new and material evidence has been 
presented with respect to the four claimed disabilities 
considered here.  Having determined that new and material 
evidence has been added to the record, the veteran's claims 
of service connection for headaches, eye disability claimed 
as decreased vision, prolonged menses, and a systemic 
disorder claimed as internal bleeding, are reopened.

ORDER

New and material evidence has been submitted to warrant 
reopening the claim of service connection for headaches; the 
appeal is granted to that extent.

New and material evidence has been submitted to warrant 
reopening the claim of service connection for an eye 
disability claimed as decreased vision; the appeal is granted 
to that extent.

New and material evidence has been submitted to warrant 
reopening the claim of service connection for prolonged 
menses; the appeal is granted to that extent.

New and material evidence has been submitted to warrant 
reopening the claim of service connection for a systemic 
disorder claimed as internal bleeding; the appeal is granted 
to that extent.


REMAND

Above, the Board has decided to grant the veteran's petition 
to reopen her previously denied claims for service connection 
for (1) headaches, (2) an eye disability claimed as decreased 
vision, (3) prolonged menses, and (4) a systemic disorder 
claimed as internal bleeding.  In light of that decision, a 
remand of the underlying service connection claims is 
necessary to accord the RO an opportunity to adjudicate these 
issues on a de novo basis.

Following a careful review of the record as discussed in the 
decision above, it is the opinion of the Board that a 
contemporaneous and thorough VA examination and medical 
opinion would assist the Board in clarifying the nature and 
etiology of the appellant's claimed disorders, headaches, eye 
disability claimed as decreased vision, prolonged menses, and 
a systemic disorder claimed as internal bleeding.  Such 
examination and opinion would be instructive with regard to 
the appropriate disposition of the claim under appellate 
review.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993); see 
also, Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121 (1991); Littke v. Derwinski, 1 
Vet. App. 90 (1990). 

Additionally, a determination has been made that additional 
development is necessary in the current appeal with respect 
to the remaining twelve issues of entitlement to service 
connection for the claimed disorders.  

The United States Court of Appeals for the Federal Circuit 
has recently invalidated the regulations that empowered the 
Board to consider additional evidence without prior RO review 
in the absence of a waiver of such review by the appellant or 
her representation.  Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003).  
The record shows that in June 2003 the veteran submitted 
additional private medical records, and the Board received 
other private medical records in December 2003, for which 
such waiver has not been provided.  Therefore, the case must 
be remanded to the RO for review of the submitted additional 
records. 

Accordingly, the Board finds that additional development is 
required prior to a review of these claims.  See 38 U.S.C.A. 
§ 5103A (West 2002).  The appellant should be given the 
opportunity to submit additional evidence and argument.  In 
this regard, the VA must ensure that it fulfilled its duty to 
notify the appellant of the evidence necessary to 
substantiate her claims.  See 38 U.S.C.A. § 5103 (West 2002).  
The VA should assist the appellant in these matters prior to 
the Board's review.  See also Bernard v. Brown, 4 Vet. App. 
384, 394 (1993). 

In view of the above, the case is remanded to the RO via the 
Appeals Management Center in Washington DC for the following:

1.  The RO must review the claims file 
and ensure that all obligations under the 
Veterans Claims Assistance Act of 2000 
(VCAA) have been satisfied.  38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002); 
38 C.F.R. § 3.159(b).  See also 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

2.  The RO should obtain copies of any VA 
or private medical records pertaining to 
treatment the appellant received for (1) 
headaches, (2) an eye disability claimed 
as decreased vision, (3) prolonged 
menses, and (4) a systemic disorder 
claimed as internal bleeding, covering 
the period from December 2003 to the 
present, which have not been previously 
submitted.  

3.  The RO should arrange for the VA 
examinations as listed below.  For all 
examinations, the rationale for any 
opinion expressed should be included in 
the respective examination report.  If 
the examiner determines that it is not 
feasible to respond to any of the 
inquiries below, the examiner should 
explain why it is not feasible to 
respond.  The RO should arrange for the 
appellant to undergo the following 
examinations:

A.  A VA neurological examination to 
determine the nature, severity, and 
etiology of any headache disorder the 
veteran may have.  A complete medical 
history should be recorded.  All studies 
deemed appropriate in the medical opinion 
of the examiner should be performed; and, 
all findings should be set forth in 
detail.  The examiner should review the 
entire claims folder in conjunction with 
this examination, and this fact should be 
so indicated in the examination report.  
After reviewing the available medical 
records and examining the appellant, the 
examiner should render comments 
specifically addressing the following 
question: If a chronic disorder is 
diagnosed, and based upon an assessment 
of the entire record, is it at least as 
likely as not (probability of 50 percent 
or better) that such disorder is the 
result of disease or injury in service?

B.  A VA eye examination to determine the 
nature, severity, and etiology of any eye 
disorder, claimed as decreased vision, 
which the veteran may have.  A complete 
medical history should be recorded.  All 
studies deemed appropriate in the medical 
opinion of the examiner should be 
performed; and, all findings should be 
set forth in detail.  The examiner should 
review the entire claims folder in 
conjunction with this examination, and 
this fact should be so indicated in the 
examination report.  After reviewing the 
available medical records and examining 
the appellant, the examiner should render 
comments specifically addressing the 
following questions: If a chronic 
disorder is diagnosed, and based upon an 
assessment of the entire record, is it at 
least as likely as not (probability of 50 
percent or better) that such disorder is 
the result of disease or injury in 
service?  Did any eye disorder noted in 
service clearly and unmistakably exist 
prior to service?  And if so, is it clear 
and unmistakable that the disorder did 
not permanently worsen during service?

C.  A VA examination to determine the 
nature, severity, and etiology of any 
irregular menses disorder and/or systemic 
disorder claimed as internal bleeding, 
which the veteran may have.  A complete 
medical history should be recorded.  All 
studies deemed appropriate in the medical 
opinion of the examiner should be 
performed; and, all findings should be 
set forth in detail.  The examiner should 
review the entire claims folder in 
conjunction with this examination, and 
this fact should be so indicated in the 
examination report.  After reviewing the 
available medical records and examining 
the appellant, the examiner should render 
comments specifically addressing the 
following questions:  If a chronic 
disorder is diagnosed, and based upon an 
assessment of the entire record, is it at 
least as likely as not (probability of 50 
percent or better) that such disorder 
resulted from disease or injury in 
service.  Did such disorder clearly and 
unmistakably exist prior to service?  And 
if so, is it clear and unmistakable that 
the disorder did not permanently worsen 
during service?

4.  Thereafter, the RO should 
readjudicate all of the issues in 
appellate status, in connection with 
review of the additional VA medical 
records received in June and December 
2003.  If a determination remains 
unfavorable to the veteran, she should be 
provided with a supplemental statement of 
the case (SSOC) that addresses all 
relevant actions taken on the claim for 
benefits.  The veteran should be given an 
opportunity to respond to the SSOC.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



